Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-29-2007

Greenbaum v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2780




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Greenbaum v. Comm Social Security" (2007). 2007 Decisions. Paper 859.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/859


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 06-2780


                              STACEY L. GREENBAUM,

                                                              Appellant

                                            v.

                              JO ANNE B. BARNHART,
                              COMMISSIONER OF SSA



                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. No. 05-cv-00533)
                    District Judge: Honorable Mary A. McLaughlin


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     June 5, 2007

                Before: SMITH, COWEN, and SILER,* Circuit Judges.

                                  (Filed: June 29, 2007)



                              OPINION OF THE COURT



____________
*The Honorable Eugene E. Siler, Jr., Senior United States Circuit Judge for the Sixth
Circuit, sitting by designation.
SILER, Circuit Judge.

       Stacey L. Greenbaum appeals the District Court’s grant of summary judgment to the

Commissioner in this social security case. We agree with the District Court that substantial

evidence supports the Commissioner’s decision in denying benefits and so we will affirm.


                                             I.

       Because we write only for the parties, we present the facts briefly.

       Greenbaum was born in 1965. She holds a bachelor’s degree in recreational therapy

and has worked as a nutrition specialist. She was last employed as a recreational therapist.

She took a leave of absence from that job in January 1993 after falling at work and injuring

her right side. She resumed her work in June 1993–this time light duty only, three days a

week. She stopped working completely in February 1994 and has since been unemployed.

       Greenbaum applied for disability insurance benefits in May 1996, alleging disability

as of February 5, 1994, due to multiple impairments.           After a hearing before an

Administrative Law Judge (“ALJ”), she was denied benefits; the Appeals Council later

remanded the case to the ALJ.1 At the second hearing before the ALJ, Greenbaum testified

to several ailments including pain in her right hand, arm, shoulder and neck; headaches; and



       1
        Specifically, the Appeals Council directed the ALJ to “[g]ive further
consideration to the claimant’s maximum residual functional capacity during the entire
period at issue and provide rationale with specific references to evidence of record in
support of the assessed limitations [and] [i]n so doing, evaluate the treating and
nonexamining source opinions . . . and explain the weight given to such opinion
evidence.”

                                             2
poor sleep.2 The ALJ again denied Greenbaum’s application. The Appeals Council denied

Greenbaum’s second request for review and Greenbaum filed this matter in the District

Court. The District Court granted the Commissioner’s motion for summary judgment and

denied Greenbaum’s motion. We have jurisdiction under 28 U.S.C. § 1291.



                                              II.

       In order to receive disability benefits, a claimant must establish that she is disabled

under the Social Security Act. We exercise plenary review over a grant of summary

judgment and so our role on appeal is the same as the role of the District Court. See

Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999). Specifically, we must affirm if the

ALJ’s findings are supported by substantial evidence. Burns v. Barnhart, 312 F.3d 113, 118

(3d Cir. 2002).

       Here, the ALJ found that Greenbaum’s impairments, although severe, did not result

in total disability. Rather, she determined that Greenbaum retained the residual functional

capacity to engage in sedentary work. Greenbaum challenges this conclusion on three

grounds. First, she argues that substantial evidence does not support the ALJ’s decision to

deny disability benefits. Second, she argues that the ALJ did not properly assess her residual

functional capacity as required by the remand order of the Appeals Council. Third, she

argues that the ALJ failed to address inconsistencies in the vocational expert’s testimony with


       2
        The details of Greenbaum’s medical history were well described by the ALJ and
we will not repeat those details separately here.

                                              3
the Dictionary of Occupational Titles (“DOT”), as required by Social Security Ruling

(“SSR”) 00-4p.

       The ALJ discussed Greenbaum’s limitations at great length in her decision. The

opinion provides factual foundations for her findings. Because substantial evidence supports

the ALJ’s determination, we find no reversible error.

       Greenbaum argues that on remand the ALJ should have discussed each of the

functions listed on the form located in the state agency residual physical functional capacity

assessment. There is, however, no legal requirement that every conceivable function must

be discussed. Moreover, the Appeals Council was satisfied that the ALJ’s decision fulfilled

its remand order when it affirmed the ALJ.

       Throughout the relevant period, Greenbaum saw more than twenty physicians whose

opinions often contradicted one another. She now argues that the ALJ improperly rejected

or did not properly evaluate certain opinion evidence. These opinions, however, were not

supported by the record as a whole. Therefore, the ALJ was not required to accord these

contradictory opinions controlling weight. See 20 C.F.R. § 404.1527(d)(4) (“the more

consistent an opinion is with the record as a whole, the more weight we will give to that

opinion”). Additionally, Greenbaum’s subjective complaints suggested a greater severity

than was shown by objective, uncontradicted medical evidence. Thus, substantial evidence

supported the residual functional capacity that the ALJ assessed.

       The ALJ found that Greenbaum was able to lift no more than 10 pounds, which is

commensurate to the sedentary job level. Two of the three positions that the vocational

                                              4
expert identified can be performed at the sedentary level, although they require a heightened

reasoning ability. However, because Greenbaum has a college degree, she has the required

educational background to perform these occupations. There is no evidence that her physical

impairments affected her reasoning skills. Thus, the vocational expert’s testimony was not

at variance with the DOT and no explanation was required.



                                          III.

       Because substantial evidence supports the ALJ’s determination, we will affirm the

judgment of the District Court.




                                             5